Title: To James Madison from James Barbour, 14 February 1824
From: Barbour, James
To: Madison, James


        
          Dear Sir
          Washington Feby. 14th. 24
        
        In reply to yours of the 11th. I beg leave to inform you that I presented again to Mr. Barbour your claim, who has promised to meet it in a few weeks. Should he do so I will advise you of it immediately. On the subject of our note to the Bank Mr. Allen informed me that as the Mr Taliaferros did not present a satisfactory note the old one was continued. He had written them on the subject. I have heard nothing from him since. The moment I do I will take the needful measures.
        
          
            We have here, as you may well suppose, a troubled Scene—Offering but little consolation to one who feels only for his Country. We Shall meet to night about 70 strong. Add to these about 20 more who either from principle or fear will not attend—which is about Mr. Crawford’s Strength. Take the following scale of the Strength of the different Candidates as presenting something near the fact—and State of parties—Crawford
            93
          
          
            Adams
            38
          
          
            Clay
            32
          
          
            Calhoun
            25
          
          
            Jackson
            23
          
          
            
            211
          
          
            
            
          
          
            Doubtful
            9
          
          
            Fedlst. say
            40
          
          
            Absent
            1
          
          
            
            261.
          
        
        I should not be surprized if Mr Gallatin should be recommended by our party for the Vice Presidency. I offer you my best respects
        
          James Barbour
        
      